       Case 7:21-cv-00304 Document 9 Filed on 09/15/21 in TXSD Page 1 of 8
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                    September 15, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                     Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

CLAUDIA MARTINEZ,                                        §
                                                         §
        Plaintiff,                                       §
                                                         §
VS.                                                      §
                                                           CIVIL ACTION NO. 7:21-cv-00304
                                                         §
AMERICAN SAVINGS LIFE                                    §
INSURANCE COMPANY,                                       §
                                                         §
        Defendant.                                       §

                                         OPINION AND ORDER

        The Court now considers “Defendants’ Motion to Dismiss and Brief in Support.”1 Plaintif f

did not file a response and the time for doing so has passed, rendering Defendants’ motion

unopposed by operation of this Court’s Local Rule.2 After considering the motion, record, and

relevant authorities, the Court GRANTS Defendants’ motion.

    I. BACKGROUND AND PROCEDURAL HISTORY

        This is a foreclosure case. On July 30, 2021, Plaintiff Claudia Martinez commenced this

case purportedly pro se in County Court at Law No. 7 of Hidalgo County bringing multiple claims

and seeking a temporary restraining order to enjoin the foreclosure of her home in Palm View,

Texas.3 Defendant American Savings Life Insurance Company and Defendant substitute trustee

Connie Cobb removed the case to federal court on August 11, 2021.4 Defendant answered on




1 Dkt. No. 5.
2 LR7.4 (“Failure to [timely] respond to a motion will be taken as a representation of no opposition.”).
3 Dkt. No. 1-3. Plaintiff describes her property as “403 Palms Vista Drive, Palm View Hidalgo County Texas

78572.” Dkt. No. 1-3 at 3. Plaintiff’s actual address is 403 East Palma Vista Drive, Palmview, Texas 78572-2475.
The Court will nevertheless adopt Plaintiff’s description of her address in this opinion.
4 Dkt. No. 1 at 1, ¶ 2.




1/8
        Case 7:21-cv-00304 Document 9 Filed on 09/15/21 in TXSD Page 2 of 8




August 20th,5 then filed the instant motion to dismiss on August 23rd. 6 The motion is ripe for

consideration.7 The Court turns to its analysis.

    II. D ISCUSSION

         a. Jurisdiction

         This Court has diversity jurisdiction over this case under 28 U.S.C. § 1332 because Plaintiff

is a citizen of Texas,8 and Defendant is an Arizona corporation evidently headquartered in

Arizona,9 and the amount in controversy is the subject home’s appraisal value, 10 which is over half

a million dollars.11

         The Court disregards the citizenship of Defendant Connie Cobb. As this Court has

explained numerous times in similar cases,12 a plaintiff must allege that the substitute trustee acted

outside the scope of her duties, or allege bad faith on her part, to state any cause of action against

the substitute trustee.13 Plaintiff fails to allege any bad faith or outside-the-scope-of-duties claim

against Defendant Cobb.14 Plaintiff asserts that she “never received any notice of foreclosure as

required by law,”15 but even construing this allegation liberally, the Court is not empowered to

transform the allegation into a claim that Defendant Cobb did not send the notice of foreclosure. 16




5 Dkt. No. 4.
6 Dkt. No. 5.
7 See LR7.3.
8 See MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019) (quoting Stine v. Moore,

213 F.2d 446, 448 (5th Cir. 1954)) (“For individuals, ‘citizenship has the same meaning as domicile,’ and ‘the place
of residence is prima facie the domicile.’”).
9 Dkt. No. 3 at 1, ¶ 1; see Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (citing 28 U.S.C. § 1332(c)(1)) (holding that

a corporation is a citizen of the state where it is incorporated and where its headquarters are located).
10 See Ordonez v. NewRez LLC, No. 7:20-cv-00326, 2020 WL 7258363, at *3 (S.D. Tex. Dec. 9, 2020) (Alvarez, J.).
11 Dkt. No. 1 at 3, ¶ 7.
12 E.g., Villarreal v. Am. Sav. Life Ins. Co., No. 7:20-cv-00408, 2021 WL 1140900, at *2 (S.D. Tex. Mar. 25, 2021)

(Alvarez, J.).
13 See Rojas v. Wells Fargo Bank, N.A., 571 F. App'x 274, 277 (5th Cir. 2014) (citing TEX. PROP . CODE A NN.

§ 51.007(f) (West 2007)).
14 Compare Dkt. No. 1 at 3, ¶ 6, with Dkt. No. 1-3 at 4–5.
15 Dkt. No. 1-3 at 5, § X.
16 See Estelle v. Gamble, 429 U.S. 97, 106–07 (1976).




2/8
       Case 7:21-cv-00304 Document 9 Filed on 09/15/21 in TXSD Page 3 of 8




“The dispositive inquiry under Texas law is not receipt of notice, but rather transmitting the proper

notice through the mail,”17 and Plaintiff simply does not allege that Defendant Cobb acted in bad

faith by not transmitting the notice. It is doubtful that Plaintiff could do so anyway, because

Plaintiff attached Defendant Cobb’s July 8, 2021 Notice of Trustee’s Sale as an exhibit to her

complaint.18 Finding Defendant Cobb improperly joined because Plaintiff states no cause of action

against her, the Court disregards her citizenship for purposes of diversity jurisdictio n. 19

“Accordingly, the Court DISMISSES substitute trustee Connie Cobb from this action and finds

diversity jurisdiction under 18 U.S.C. § 1332 proper in this case.”20

        b. Legal Standards

        The Court uses the Federal Rules of Civil Procedure and federal pleading standards to test

the validity of a complaint.21 Defendant improperly moves for relief under Federal Rule of Civil

Procedure 12(b)(6).22 Because Defendant filed an answer, 23 the applicable rule is Rule 12(c).

Federal Rule of Civil Procedure 12(c) allows a party to move for judgment on the pleadings “[a]fter

the pleadings are closed.” A Rule 12(c) motion is analyzed under the Rule 12(b)(6) standard. 24

Under Federal Rule of Civil Procedure 12(b)(6), to avoid dismissal, the complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” 25




17 Munguia v. PennyMac Loan Servs., No. 7:20-cv-00070, 2020 WL 4934593, at *5 (S.D. Tex. Aug. 24, 2020)
(Alvarez, J.).
18 Dkt. No. 1-3 at 13–14.
19 See Lassberg v. Bank of Am., N.A., 660 F. App'x 262, 266 (5th Cir. 2016) (per curiam).
20 Jurado v. Cobb, No. 7:21-cv-00268, 2021 WL 4155808, at *2 (S.D. Tex. Sept. 13, 2021) (Alvarez, J.).
21 Fonseca v. Allstate Vehicle & Prop. Ins. Co., No. 7:20-cv-358, 2020 WL 7497018, at *4 & nn.64, 66 (S.D. Tex.

Dec. 21, 2020) (Alvarez, J.); see also Int'l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., 818 F.3d 193, 201
(5th Cir. 2016).
22 Dkt. No. 5 at 3.
23 Dkt. No. 4.
24 Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008).
25 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).




3/8
        Case 7:21-cv-00304 Document 9 Filed on 09/15/21 in TXSD Page 4 of 8




“[T]he inquiry focuses on the allegations in the pleadings and not on whether the plaintiff actually

has sufficient evidence to succeed on the merits.”26

         c. Analysis

         Defendant’s motion to dismiss—which the Court will treat as a motion for judgment on

the pleadings—is handily resolved by a familiar doctrine: res judicata. Although res judicata is

generally an issue to be decided on summary judgment, the Court may determine that Plaintiff’s

claims are precluded by taking judicial notice of documents. 27 Therefore, “[d]ismissal under Rule

12(b)(6) on res judicata grounds may be appropriate when the elements of res judicata are apparent

on the face of the pleadings and orders from prior lawsuits.”28

         As Defendant points out,29 this case actually commenced on November 30, 2020, when

Albino Villarreal (represented by Juan Angel Guerra and misspelled as “ALBINO VILLARREA”

throughout the original petition) filed an original petition in County Court at Law No. 7 of Hidalgo

County seeking to prevent the foreclosure of “403 Palms Vista Drive, Palm View Texas 78572.”30

Additionally, on January 4, 2021, plaintiff Claudia Villarreal (purportedly pro se but with her name

misspelled as “CLAUDIA VILLARREA” throughout the original petition) filed her virtua lly

identical petition in County Court at Law No. 6 of Hidalgo County, seeking to prevent the

foreclosure of “403 Palms Vista Drive, Palm View, Hidalgo County, Texas 78572.”31 Both cases




26  Ackerson v. Bean Dredging LLC, 589 F.3d 196, 209 (5th Cir. 2009).
27  Clyce v. Farley, 836 F. App'x 262, 267 (5th Cir. 2020) (holding that “dismissal under Rule 12(b)(6) is appropriate
if the res judicata bar is apparent on the face of the pleadings” and that the Court may take judicial notice of public
records to assess the application of res judicata); accord Meyers v. Textron, Inc., 540 F. App'x 408, 410 (5th Cir.
2013) (per curiam) (cleaned up) (“When all relevant facts are shown by the court's own records, of which the court
takes notice, the defense of res judicata may be upheld on a Rule 12(b)(6) motion without requiring an answer.”).
28 Boykin v. Vincent, No. 4:19-cv-1401, 2020 WL 1686852, at *3 (S.D. Tex. Apr. 6, 2020) (Hanks, J.) (collecting

cases).
29 Dkt. No. 5 at 1 n.1.
30 Villarreal v. Am. Sav. Life Ins. Co., No. 7:20-cv-00408, Dkt. No. 1 (S.D. Tex. Dec. 13, 2020).
31 Villarreal v. Am. Sav. Life Ins. Co., No. 7:21-cv-00014, Dkt. No. 1 (S.D. Tex. Jan. 11, 2021).




4/8
        Case 7:21-cv-00304 Document 9 Filed on 09/15/21 in TXSD Page 5 of 8




were removed to this Court, and on February 11th, this Court consolidated the cases. 32 On March

25th, the Court issued an opinion and final judgment dismissing both plaintiffs’ claims with

prejudice.33

         About four months later, purportedly pro se Plaintiff Claudia Martinez commenced this

case, concerning the same property with the same misspellings, using virtually identical language

and claims. The Court need not blind itself to this transparent attempt to abuse the judicial system

to prevent or delay foreclosure.

         Res judicata, also called claim preclusion, applies to bar a plaintiff’s claims when the

parties are identical or in privity, the prior action was concluded with a final judgment on the merits

issued by a court of competent jurisdiction, and the same essential claims were involved in both

actions.34 In assessing privity, “[a] non-party to a suit may be bound if the party to the first suit is

so closely aligned to the non-party's interests as to be his virtual representative. Privity is a broad

concept, however, and requires a court to look at the surrounding circumstances to determine

whether the application of res judicata is justified.”35 In assessing whether the prior judgment was

final, “a federal court's dismissal with prejudice is a final judgment on the merits for res judicata

purposes.”36 In assessing whether the actions involve the same essential claims, the Court uses the

transactional test and “focuses on whether the two cases under consideration are based on the same

nucleus of operative facts. The nucleus of operative facts, rather than the type of relief requested,

substantive theories advanced, or types of rights asserted, defines the claim.”37 If res judicata



32 Villarreal v. Am. Sav. Life Ins. Co., No. 7:20-cv-00408, Dkt. No. 12 (S.D. Tex. Feb. 11, 2021) (Alvarez, J.).
33 Id., Dkt. Nos. 15–16.
34 United States v. Davenport, 484 F.3d 321, 326 (5th Cir. 2007).
35 Clifton v. Warnaco, Inc., 53 F.3d 1280 (5th Cir. 1995) (first citing Eubanks v. FDIC., 977 F.2d 166, 170 (5th Cir.

1992)); and then citing Russell v. SunAmerica Sec., Inc., 962 F.2d 1169, 1173 (5th Cir. 1992)).
36 Stevens v. Bank of Am., N.A., 587 F. App'x 130, 133 (5th Cir. 2014) (per curiam).
37 Davenport, 484 F.3d at 326 (internal quotation marks and citation omitted); see OJSC Ukrnafta v. Carpatsky

Petrol. Corp., 957 F.3d 487, 504 (5th Cir. 2020).


5/8
           Case 7:21-cv-00304 Document 9 Filed on 09/15/21 in TXSD Page 6 of 8




applies, the doctrine precludes relitigation of all further claims and issues that were or that could

have been raised in the prior action. 38

           Defendant argues that Plaintiff is using an “also known as” moniker to bring this suit as

Claudia Martinez to differentiate herself from the plaintiff in the prior suit. 39 However, the “Notice

of Trustee’s Sale by Substitute Trustee,” attached by Plaintiff Claudia Martinez to her own origina l

complaint in this case, states that “ALBINO VILLARREAL and CLAUDIA VILLARREAL a.k.a

CLAUDIA VILLARREAL MARTINEZ, husband and wife[,] executed and delivered a Deed of

Trust and Assignment of Rents dated as of June 3, 2019.”40 Plaintiff avers that she executed the

June 3, 2019 promissory note concerning the property at issue in this case.41 Similarly in the prior

case, plaintiff Claudia Villarreal averred that she executed the June 3, 2019 promissory note for

the same property and later became subject to the “Notice of Trustee’s Sale by Substitute Trustee”

containing the same a.k.a. language. 42 Taking judicial notice of these documents, 43 it is obvious

that Plaintiff Claudia Martinez in this case and the prior case plaintiff Claudia Villarreal are one

and the same person. Furthermore, Defendant American Savings Life Insurance Company is the

same Defendant across all cases. The Court holds that there is an identity of parties between both

lawsuits that satisfies the first element of the res judicata doctrine. The Court need not examine

privity.

           Next, the Court holds that the prior action was concluded with a final judgment on the

merits issued by a court of competent jurisdiction. After plaintiff Claudia Villarreal’s case was

consolidated with plaintiff Albino Villarreal’s case on February 11, 2021,44 the Court issued its


38 Davenport, 484 F.3d at 326; see Davis v. Dall. Area Rapid Transit, 383 F.3d 309, 312–13 (5th Cir. 2004).
39 Dkt. No. 5 at 1 n.1.
40 Dkt. No. 1-3 at 13.
41 Id. at 10.
42 Villarreal v. Am. Sav. Life Ins. Co., No. 7:21-cv-00014, Dkt. No. 1-3 at 13–18 (S.D. Tex. Jan. 11, 2021).
43 See supra notes 27–28.
44 Villarreal v. Am. Sav. Life Ins. Co., No. 7:21-cv-00408, Dkt. No. 12 (S.D. Tex. Feb. 11, 2021) (Alvarez, J.).




6/8
        Case 7:21-cv-00304 Document 9 Filed on 09/15/21 in TXSD Page 7 of 8




opinion and order finding competent diversity jurisdiction and analyzing all the plaintiffs’ claims

regarding the attempted foreclosure on the “403 Palms Vista Drive, Palm View, Hidalgo County,

Texas 78572” property.45 Having dismissed all of the plaintiffs’ claims with prejudice in that

case,46 the Court issued its final judgment on the merits terminating the case. 47 The Court holds

that its earlier opinion and final judgment satisfies the elements of res judicata to be applied to this

case.

        Last, the Court applies the transactional test48 and holds that both cases involved the same

nucleus of operative facts. Both cases concerned foreclosure on the same misspelled property, 49

the same promissory note,50 and involve virtually identical complaints.51 If the Court held that res

judicata was inapplicable here under the transactional test because of slightly differing facts, such

as the date of the foreclosure sale and notices, then no foreclosure case could ever be subject to res

judicata. Because the “facts are related in time, space, origin, [and] motivation,”52 the Court holds

that the last element of res judicata is satisfied.

     III. CONCLUSION AND HOLDING

        For the foregoing reasons, the Court holds that the doctrine of res judicata applies to

Plaintiff’s original petition and bars all of her claims in this case. Plaintiff is not entitled to relitigate

the issue of her home’s foreclosure. Accordingly, the Court GRANTS Defendant’s motion to




45 Id., Dkt. No. 15.
46 See supra note 36.
47 Id., Dkt. No. 16.
48 See supra note 37.
49 See supra note 3.
50 See supra notes 40–42.
51 Compare Dkt. No. 1-3, with Villarreal v. Am. Sav. Life Ins. Co., No. 7:21-cv-00014, Dkt. No. 1-3 (S.D. Tex. Jan.

11, 2021).
52 OJSC Ukrnafta v. Carpatsky Petrol. Corp., 957 F.3d 487, 504 (5th Cir. 2020) (quoting Oreck Direct, LLC v.

Dyson, Inc., 560 F.3d 398, 402 (5th Cir. 2009)).


7/8
          Case 7:21-cv-00304 Document 9 Filed on 09/15/21 in TXSD Page 8 of 8




dismiss,53 DISMISSES WITH PREJUDICE all of Plaintiff’s claims, and directs the Clerk of the

Court to designate this case terminated and close the case upon entry of this Court’s final judgment.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 15th day of September 2021.


                                                  ___________________________________
                                                                Micaela Alvarez
                                                          United States District Judge




53   Dkt. No. 5.


8/8
